Exhibit 10.1

SETTLEMENT AGREEMENT AND RELEASE

THIS SETTLEMENT AGREEMENT AND RELEASE (this “Agreement”), entered into as of
November 15, 2017 (the “Effective Date”), is made by and among Santander
Consumer USA Inc., an Illinois corporation (“SC Illinois”), Santander Consumer
USA Holdings Inc., a Delaware corporation (“SC Holdings”), Santander Holdings
USA, Inc., a Virginia corporation (“SHUSA”), Banco Santander, S.A., a Spanish
sociedad anónima (“Banco Santander,” and, together with SC Illinois, SC Holdings
and SHUSA, the “Employer Group”; each of Banco Santander, SC Illinois, SC
Holdings and SHUSA are referred to herein individually as an “Employer Group
Entity”), Thomas G. Dundon (the “Former Employee”), and DDFS LLC, a Delaware
limited liability company (“DDFS”).

RECITALS

WHEREAS, the Former Employee, SC Illinois and Banco Santander are party to that
certain Amended and Restated Employment Agreement executed as of December 31,
2011 (the “Employment Agreement”);

WHEREAS, DDFS, DDFS Partnership LP (“DDFS LP”) and Banco Santander, acting
through its New York Branch, are party to that certain Second Amended and
Restated Pledge Agreement executed as of February 26, 2014, as amended on
July 2, 2015 (the “Pledge Agreement”);

WHEREAS, DDFS and Banco Santander, acting through its New York Branch, are party
to that certain Amended and Restated Loan Agreement, executed as of July 16,
2014, as amended on May 27, 2015, July 2, 2015, April 15, 2016, July 14, 2016,
October 12, 2016, October 24, 2016, November 15, 2016, December 15, 2016,
January 12, 2017 and February 21, 2017 (as amended and restated, the “Loan
Agreement”);

WHEREAS, SC Holdings, SHUSA, the Former Employee and DDFS are party to that
certain Shareholders Agreement executed as of January 28, 2014, as amended on
May 20, 2015, July 2, 2015 and August 31, 2016 (the “Shareholders Agreement”);

WHEREAS, the Employer Group, the Former Employee, and DDFS are party to that
certain letter agreement executed as of July 2, 2015, as amended on July 20,
2015 and August 31, 2016 (the “Separation Agreement”);

WHEREAS, SC Illinois, SC Holdings, Banco Santander and the Former Employee are
party to that certain General Release executed as of July 2, 2015 (the “2015
Release”);

WHEREAS, the Employer Group will have, upon and as a result of the full
execution of this Agreement, satisfied regulatory conditions and, therefore,
will have effective bank regulatory approvals that are necessary to consummate
all of the transactions contemplated by the Separation Agreement;



--------------------------------------------------------------------------------

WHEREAS, disputes and differences have arisen between and among the Employer
Group, the Former Employee and DDFS with respect to the transactions and
payments contemplated by the Employment Agreement, Loan Agreement, Shareholders
Agreement and the Separation Agreement;

WHEREAS, the Employer Group, the Former Employee and DDFS recognize the time,
distraction and expense that would be incurred in the event of litigation or
arbitration and the uncertainties inherent in such proceedings, and have engaged
in arms-length and good faith negotiations to reach a reasonable final
settlement of all claims, potential claims, counterclaims and defenses between
and among them relating to the matters that are the subject of this Agreement;

NOW THEREFORE, in consideration of the foregoing and the covenants and
agreements set forth below, as well as other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties to this
Agreement hereby agree as follows:

AGREEMENT

1.    Payments and Other Actions. In consideration of the releases and waivers
set forth in Sections 2 and 3 of this Agreement, and all other covenants and
agreements set forth herein, the parties to this Agreement hereby agree that:

 

  A. Call Transaction. The Former Employee and DDFS hereby jointly and severally
represent that as of the date of this Agreement, DDFS owns 34,598,506 shares of
common stock of SC Holdings (the “SC Shares”). On November 15, 2017 (the
“Closing Date”), Banco Santander, which on August 31, 2016 elected to become a
direct beneficiary of the Call Transaction (as defined in Section 5(b) of the
Separation Agreement) pursuant to Section 3.1(d) of the Shareholders Agreement
and Section 5(b) of the Separation Agreement, and DDFS shall consummate the Call
Transaction for an aggregate of $941,945,420, which represents the aggregate of
the price per SC Share set forth in the Third Amendment to the Shareholders
Agreement executed as of August 31, 2016 with respect to the SC Shares, plus the
amount due under Section 5(f) of the Separation Agreement, which is hereby
agreed to be $36,502,518. DDFS shall not, and the Former Employee shall cause
DDFS and DDFS LP not to, (x) dispose of any SC Shares from and after the date of
this Agreement and prior to the completion of the Call Transaction as provided
in this Section 1(A) and (y) breach any provision of the Pledge Agreement.

 

  B. Loan Satisfaction. Pursuant to Section 2.4(e) of the Loan Agreement and
Section 5(g) of the Separation Agreement, concurrently with the completion of
the Call Transaction as provided in Section 1(A), the Net Cash Proceeds (as
defined in the Loan Agreement) payable to DDFS from the Call Transaction will be
reduced by all amounts outstanding and/or accrued under the Loan Agreement,
including principal, interest (including default interest), and fees, through
the Closing Date, which equal $294,500,518 assuming no repayment of any amounts
under the Loan Agreement between the Effective Date and the Closing Date.

 

- 2 -



--------------------------------------------------------------------------------

  C. Additional Payments. The parties to this Agreement further agree that
Former Employee shall receive in satisfaction of all obligations of the Employer
Group under Section 8(f) of the Employment Agreement, Section 2 of the
Separation Agreement and the letter re: Option exercises dated as of July 2,
2015 delivered by the Former Employee to SC Holdings (the “Exercise Notice”):
(a) in respect of the Paragraph 8(f) Lump Sum Payment (as defined in the
Employment Agreement and referenced on the fourth line of Schedule A to the
Separation Agreement), an additional payment of $12,163,171 on the Closing Date;
(b) in respect of the Exercise Notice, an additional payment of $52,799,417 on
the Closing Date; and (c) subject in each case to applicable settlement, vesting
and performance requirements, if any, as modified by the Separation Agreement
which requirements are not amended or otherwise impacted by this Agreement, (i)
306,304 shares in respect of awards of restricted shares of common stock of SC
Holdings granted pursuant to the Santander Consumer USA Holdings Inc. Omnibus
Incentive Plan (the “Omnibus Plan”) (as referenced on the eighth line of
Schedule A to the Separation Agreement), (ii) 50,614 shares in respect of awards
of restricted stock units of SC Holdings granted pursuant to the Omnibus Plan in
respect of the Former Employee’s 2014 annual bonus (as referenced on the ninth
line of Schedule A to the Separation Agreement) (iii) 7,500 shares in respect of
awards of restricted stock units of SC Holdings granted pursuant to the Omnibus
Plan as part of the Banco Santander Performance Shares Corporate Plan for 2014
(as referenced on the tenth line of Schedule A to the Separation Agreement) and
(iv) $1,152,000 in respect of the Deferred Cash Award granted pursuant to the
Omnibus Plan in respect of 2014 annual bonus ($768,000 on the Closing Date and
$384,000 subject to applicable settlement, vesting and performance
requirements). The payments contemplated by this Section 1(C) shall be reduced
by the amounts withheld pursuant to applicable withholding requirements.

 

  D.

Waiver of Additional Payments. The Former Employee and DDFS hereby acknowledge
and agree that, when the Call Transaction is completed as contemplated in
Section 1(A) and (B) above and the payments contemplated by Sections 1(C) above
have been made, the payment of such amounts fully satisfies any and all payment
obligations of the Employer Group, and each Employer Group Entity, to the Former
Employee and DDFS arising from the Employment Agreement, the Shareholders
Agreement, the Separation Agreement, the Exercise Notice, and/or any other
agreement between or among Former Employee, DDFS or any of their respective
affiliates, on the one hand, and any or all of the other the parties to this
Agreement, on the other hand; provided, however, that the medical, dental, life
and disability benefits within the Welfare Benefits as defined in the Employment
Agreement and referenced on the fifth line of Schedule A to the Separation
Agreement shall not be amended or terminated hereby and shall continue for the
remainder of the three-year term originally set forth in the Employment
Agreement. Accordingly, upon completion of the transactions set forth in
Sections 1(A) through (C) of this Agreement, the Former Employee and DDFS hereby
irrevocably and unconditionally relinquish and waive all rights and claims to
any additional payments other than the Welfare Benefits, delivery of securities
or any other benefits contemplated in any agreement between the Former

 

- 3 -



--------------------------------------------------------------------------------

  Employee or DDFS on the one hand, and any member of the Employer Group on the
other hand (including, without limitation, any right to (i) any portion of the
Deferred Cash Award granted pursuant to the Omnibus Plan in respect of the 2014
annual bonus (as referenced on the eleventh line of the Schedule A to the
Separation Agreement), (ii) any shares or other consideration in respect of
outstanding equity awards that are not payable pursuant to Section 1(C) above),
except as provided in the proviso in Section 3 below, and (iii) any rights under
the Shareholders Agreement. For the avoidance of doubt, the Former Employee
understands he has no further rights in respect of stock options and no right to
receive any restricted shares, restricted stock units or deferred cash awards or
other benefits described in Schedule A to the Separation Agreement, and the
Former Employee and DDFS understand that they have no further rights in respect
of the Shareholders Agreement, regardless of their ownership of any additional
shares of common stock of SC Holdings not part of the transaction described in
Section 1.A of this Agreement.

2.    Release and Waiver by the Employer Group. In consideration of the
transactions set forth in Section 1 of this Agreement, each Employer Group
Entity, on behalf of itself and its subsidiaries, affiliates, divisions,
successors, assigns, officers, directors, agents, attorneys, partners and
current and former employees (collectively, the “Employer Releasors” and
together with the Former Employee Releasors, the “Releasing Parties”) agrees to
and does hereby irrevocably and unconditionally release, acquit and forever
discharge the Former Employee, and his heirs, executors, administrators,
representatives, agents, advisors, successors and assigns and DDFS (hereinafter
collectively referred to as the “Former Employee Releasees”), with respect to
and from any and all charges, complaints, claims, liabilities, obligations,
promises, agreements, controversies, damages, remedies, causes of action, suits,
rights, demands, costs, losses, debts, and expenses (including attorneys’ fees
and costs) of any kind whatsoever, known or unknown, whether in law or equity
and whether arising under federal, state or local law, which the Employer
Releasors had, now have, or may have or claim to have in the future against each
or any of the Former Employee Releasees by reason of any matter, course or thing
whatsoever from the beginning of the world until the date of execution of this
Agreement (the “Employer Released Claims” and, together with the Former Employee
Released Claims, the “Released Claims”); provided, however, that nothing herein
shall release the Former Employee from (a) obligations or restrictions arising
under this Agreement, and (b) any claim arising as a result of or related to
Former Employee’s alleged actual fraud or purposeful and intentional bad faith
acts that are associated with the Former Employee’s alleged actual fraud (an
“Excluded Actual Fraud and Related Malfeasance Claim”).

Each Employer Group Entity represents that it has no knowledge as of the
Effective Date of any claims, potential claims or conduct of the Former Employee
that reasonably could be expected to give rise to an Excluded Actual Fraud and
Related Malfeasance Claim.

Former Employee shall not be liable to any Employer Group Entity in connection
with any Excluded Actual Fraud and Related Malfeasance Claim except for actual
monetary damages or other similar amounts or payments awarded, assessed or
agreed, as applicable, in connection with such Excluded Actual Fraud and Related
Malfeasance Claim that are (A) finally determined (after all available appeals)
by a court of competent jurisdiction in proceedings against the Former

 

- 4 -



--------------------------------------------------------------------------------

Employee by one or more Employer Group Entities to have been the result of the
Former Employee’s actual fraud or purposeful and intentional bad faith acts that
are associated with the Former Employee’s alleged actual fraud, or (B) agreed to
have been the result of the Former Employee’s actual fraud or purposeful and
intentional bad faith acts that are associated with the Former Employee’s
alleged actual fraud in a written settlement between the Former Employee and one
or more Employer Group Entities. Notwithstanding anything herein to the
contrary, Former Employee’s liability to any Employer Group Member in connection
with an Excluded Actual Fraud and Related Malfeasance Claim shall not exceed,
and shall be limited to, the amount of actual monetary damages or other similar
amounts or payments awarded, assessed or agreed, as applicable, that are caused
by and attributable to Former Employee’s actual fraud or purposeful and
intentional bad faith acts, as may be determined in accordance with the
immediately preceding sentence. In the event an Employer Group Entity asserts an
Excluded Actual Fraud and Related Malfeasance Claim against the Former Employee
and ultimately does not prevail on such claim, the Employer Group Entity shall
reimburse the Former Employee for reasonable out-of-pocket costs and expenses
incurred defending such claim.

3.    Release and Waiver by Employee and DDFS. In consideration of the
transactions set forth in Section 1 of this Agreement, the Former Employee and
DDFS for themselves, their respective heirs, administrators, representatives,
agents, executors, successors and assigns (collectively, “Former Employee
Releasors”) do hereby irrevocably and unconditionally release, acquit and
forever discharge the Employer Group, each Employer Group Entity, and each of
their respective subsidiaries, affiliates, shareholders, controlling persons,
divisions, successors, assigns, trustees, officers, directors, partners,
representatives, agents, advisors, attorneys and former and current employees,
including without limitation all persons acting by, through, under or in concert
with any of them (collectively, “Employer Releasees”), and each of them from any
and all charges, complaints, claims, liabilities, obligations, promises,
agreements, controversies, damages, remedies, actions, causes of action, suits,
rights, demands, costs, losses, debts and expenses (including attorneys’ fees
and costs) of any nature whatsoever, known or unknown, whether pursuant to
contract or in law or equity or otherwise, including pursuant to the Employment
Agreement, the Separation Agreement (including Sections 2 and 5(f) and Schedule
A thereof), and the Shareholders Agreement, and whether arising under any and
all federal, state, local, county and/or municipal statutes, regulations, rules,
and/or ordinances, including, without limitation, Title VII of the Civil Rights
Act of 1964, the Americans with Disabilities Act, the Equal Pay Act of 1962,
Chapter 21 of the Texas Labor Code and Section 451 of the Texas Labor Code
and/or claims under the Constitutions of the United States and/or the State of
Texas or any other unlawful criterion or circumstance, which the Former Employee
Releasors had, now have, or may have or claim to have in the future against each
or any of the Employer Releasees by reason of any matter, cause or thing
occurring, done or omitted to be done from the beginning of the world until the
date of the execution of this Release (the “Former Employee Released Claims”);
provided, however, that nothing herein shall release the Employer Group from
(i) any obligations or restrictions arising under this Agreement, and (ii) any
right of indemnification or to director and officer liability insurance coverage
under any organizational document of the Employer Group or at law under any plan
or agreement and applicable to the Former Employee. For the avoidance of doubt,
nothing contained in this Agreement limits the scope of the 2015 Release,
including (without limitation) the provisions thereof releasing claims under the
Age Discrimination in Employment Act and the Older Workers Benefit Protection
Act, which are not subject to the release set forth in this Section 3.

 

- 5 -



--------------------------------------------------------------------------------

4.    No Liability. This Agreement does not constitute an admission by the
Employer Group, any Employer Group Entity or any of their respective
subsidiaries, affiliates, shareholders, controlling persons, divisions,
successors, assigns, trustees, officers, directors, partners, representatives,
agents, attorneys, advisors and former and current employees, including without
limitation all persons acting by, through, under or in concert with any of them,
or by the Former Employee or DDFS, of any unlawful acts or of any violation of
federal, state or local law.

5.    Non-Solicitation/Non-Disparagement/Non-Competition. In connection with
this Agreement, the Former Employee agrees to reinstate his non-solicitation and
non-competition obligations, as described in Sections 10(b) and 10(d) of the
Amended and Restated Employment Agreement, but (i) subject to the modification
in Section 4(c) of the Separation Agreement (excepting out certain Competitors),
and (ii) with such non-competition obligations applicable and limited to
potential competition in the “Auto Finance Business,” which for this purpose
means the business of originating loans secured by or leases of automobiles
and/or acquiring from automobile dealers retail installment contracts or leases,
in each case originated in the United States; such reinstatement shall commence
on the date of this Agreement and cease on July 2, 2019. For the avoidance of
doubt, nothing contained herein shall be construed to provide or assert any
constraints or restrictions on the Former Employee from the date such
obligations originally expired in the Separation Agreement until the execution
of this Agreement. Former Employee represents that he has not solicited any
Employer Group Entity employee or former employee for potential employment in
the Auto Finance Business since July 2, 2017.

The Parties acknowledge and agree that their respective obligations set forth in
Section 4(b) of the Separation Agreement (relating to non-disparagement) remain
in effect, irrespective of any subsequent amendments to the Separation
Agreement, and the Parties agree such provisions are incorporated herein by
reference.

6.    Press Release/Disclosure. Any press release or public announcement
regarding the execution of this Agreement and/or consummation of the
transactions contemplated herein shall be mutually agreed upon by the parties
hereto, provided that, subject to the continuing non-disparagement and related
obligations under Section 4(b) of the Separation Agreement, nothing herein shall
restrict, limit or interfere with a party’s good faith compliance with or
satisfaction of obligation(s) pursuant to applicable law, including to disclose
and/or describe this Agreement and/or the transactions contemplated hereby or
arrangements set forth herein in any document or report required to be filed
under applicable law, including with a Governmental Entity, including any
banking or financial services regulatory authority, or pursuant to Securities
and Exchange Commission regulations and the rules of a national stock exchange
upon which its or any of its subsidiaries’ securities are listed or pursuant to
any disclosure or reporting obligations or to provide accurate answers to
reasonable media, investor or analyst inquiries.

7.    Assistance in Investigations or Litigation. The Former Employee shall,
upon reasonable notice, continue to furnish information and assistance to the
Employer Group as may reasonably be requested by the Employer Group in
connection with any investigation or litigation in which any Employer Group
Entity or any of its respective affiliates is, or may become, a party; the
Employer Group Entity shall reimburse the Former Employee for reasonable
out-of-pocket costs and expenses incurred furnishing any such information or
providing any such assistance.

 

- 6 -



--------------------------------------------------------------------------------

8.    Restrictive Covenants. The Former Employee acknowledges that the
provisions of Sections 9 (“Confidential Information”), 10 (“Noncompetition and
Nondisparagement Obligations”), 11 (“Intellectual Property”), 12 (“Reformation”)
and 19 (“Injunctive Relief”) of the Employment Agreement, as modified by the
Separation Agreement (including, but not limited to, Section 4 (“Continuing
Covenants”) of the Separation Agreement), and Section 7 (“Restrictive
Covenants”) of the 2015 Release, shall continue to apply pursuant to their terms
notwithstanding the supersession of those agreements by this Agreement.

9.    Confidentiality. The Former Employee agrees that, except for the provision
of information to any governmental authority, as required by law, or pursuant to
Section 6 of this Agreement, neither he nor his agents, attorneys, or
representatives will publish, publicize, or reveal any confidential information
of the Employer Group that relates to: (1) the Former Employee’s employment or
the cessation of his employment with any Employer Group Entity, (2) any claims
that could have been raised in any action against any Employer Group Entity as
of the date he executes this Agreement, (3) the facts underlying any such
claims, or (4) the terms of this Agreement. The Former Employee acknowledges the
obligations of the Employer Group to publicly disclose this Agreement, and
information about this Agreement, in filings with the U.S. Securities and
Exchange Commission and other governmental authorities, and pursuant to the
rules of a national stock exchange upon which the Employer Group or any of their
subsidiaries’ securities are listed, and that such disclosure shall not affect
any of the Former Employee’s obligations under this Agreement. The Employer
Group agrees that, except for the provision of information to any Governmental
Entity, or pursuant to Section 6 of this Agreement, neither any Employer Group
Entity nor any of their agents, attorneys, or representatives will publish,
publicize, or reveal any confidential information of the Former Employee that
relates to any claims known to the Employer Group as of the date hereof that
could have been raised in any action against the Former Employer as of the date
he executes this Agreement.

10.    No Assignment of Released Claims. Each Releasing Party hereby represents
and warrants to the Released Parties that there has been no assignment or other
transfer of any interest in any Released Claim.

11.    Further Assurances. Each party to this Agreement shall execute and
deliver at its own expense such writings as may reasonably be requested by
another party to effectuate the terms of this Agreement.

12.    Entire Agreement; Amendments and Waivers. This Agreement constitutes the
entire agreement among the parties with respect to the subject matter hereof,
and, unless otherwise specifically provided in this Agreement, supersedes and
replaces all prior representations, negotiations, proposed agreements,
agreements, and communications, whether written or oral, express or implied. No
amendment, supplement or modification of this Agreement, or waiver of rights
hereunder, shall be binding unless in writing and signed by the party against
whom any such amendment, supplement, modification or waiver is sought to be
enforced. No failure or delay by any party hereto in exercising any right
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise of any other right
hereunder.

 

- 7 -



--------------------------------------------------------------------------------

13.    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective agents, executors, present
and future parents, subsidiaries, affiliates, heirs, successors, and assigns.
Nothing in this Agreement, expressed or implied, is intended to confer upon any
person or entity other than the parties hereto any rights, remedies, obligations
or liabilities under or by reason of this Agreement, except that all persons and
entities released pursuant to Sections 2 and 3 of this Agreement are intended
beneficiaries of such release.

14.    Severability. If any provision of this Agreement shall be determined by a
court to be invalid or unenforceable, the remaining provisions of this Agreement
shall not be affected thereby, shall remain in full force and effect, and shall
be enforceable to the fullest extent permitted by applicable law.

15.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to conflicts
of laws principles.

16.    Costs of Agreement. Each party shall pay its own costs, legal, accounting
and other fees and all other expenses associated with the disputes between the
parties to date and negotiating, entering into and enforcing its respective
rights under this Agreement; provided, however, that in the event of any
litigation related to this Agreement the prevailing party shall be entitled to
recover its reasonable costs and expenses incurred in connection with such
litigation.

17.    Construction; No Reliance. No provision of this Agreement shall be
construed against any party because that party or its counsel drafted the
provision. This Agreement shall be construed equally as to all parties.

18.    Counterparts; Signatures. This Agreement may be executed in one or more
counterparts, all of which taken together shall constitute one instrument. This
Agreement may be executed and delivered manually, by facsimile transmission, or
by email transmission. Facsimile signature pages and/or signature pages in .PDF
or other electronic format shall have the same force and effect as original
signatures.

19.    Full Power and Authority. Each party to this Agreement represents and
warrants that no other person or entity has claimed or now claims any interest
of such party in the subject of this Agreement, and that the party has the sole
right and exclusive authority to execute this Agreement, to make the
representations stated herein, and to exchange the aforesaid consideration, and
that it has obtained any and all necessary consents or approvals to make these
representations and execute, deliver, and perform this Agreement. Each party
further represents and warrants that it retains the sole right to and ownership
of all rights, title, and interest in and to every claim it releases herein and
has not sold, assigned, or otherwise set over to any other person or entity any
claim, lien, demand, cause of action, obligation, damage, or liability covered
hereby. Each party represents and warrants that there are no liens, claims of
lien, or assignment at law or in equity or otherwise, of or against any claim or
cause of action belonging to it, connected in any way to the subject matter of
this Agreement.

20.    Survival of Representations and Warranties. All representations and
warranties set forth in this Agreement shall be deemed continuing and shall
survive the Effective Date of this Agreement. Each of Former Employee, DDFS and
each member of the Employer Group (as to

 

- 8 -



--------------------------------------------------------------------------------

himself or itself only) represents and warrants to the other parties hereto
that, as of the date hereof: (A) such party is duly organized and validly
existing in good standing under the laws of the jurisdiction in which it is
incorporated or constituted, such party has full power and authority to execute,
deliver and perform this Agreement and such party has duly authorized by all
necessary corporate or other actions on the part of such party the execution and
performance of this Agreement, (B) this Agreement has been duly and validly
executed and delivered by such party and this Agreement constitutes a legal and
binding obligation of such party, enforceable against such party in accordance
with its terms; and (C) the execution, delivery and performance by such party of
this Agreement and the consummation by such party of the transactions
contemplated hereby will not, with or without the giving of notice or lapse of
time, or both (i) violate any federal, national, state, provincial, local or
foreign statute, law (including common law), ordinance, rule or regulation of
any domestic or foreign government or political subdivision thereof, whether on
a federal, state or local level and whether executive, legislative or judicial
in nature, including any agency, authority, board, bureau, commission, court,
department or other instrumentality thereof applicable to such party, or
(ii) conflict with, or result in a breach or default under, any term or
condition of any agreement or other instrument to which such party is a party or
by which such party is bound, except for such violations, conflicts, breaches or
defaults that would not, in the aggregate, materially affect the party’s ability
to perform its obligations hereunder.

[Signature page follows]

 

- 9 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

SANTANDER CONSUMER USA INC. By:  

/s/ Juan Carlos Alvarez

Name:   Juan Carlos Alvarez Title:   Chief Financial Officer Date: November 15,
2017 SANTANDER CONSUMER USA HOLDINGS INC. By:  

/s/ Juan Carlos Alvarez

Name:   Juan Carlos Alvarez Title:   Chief Financial Officer Date: November 15,
2017 SANTANDER HOLDINGS USA, INC. By:  

/s/ Madhukar Dayal

Name:   Madhukar Dayal Title:   Chief Financial Officer Date: November 15, 2017
BANCO SANTANDER, S.A. By:  

/s/ Javier Maldonado

Name:   Javier Maldonado Title:   Senior Executive Vice President Date:
November 15, 2017

[Signature page to Settlement Agreement and Release]



--------------------------------------------------------------------------------

THOMAS G. DUNDON

/s/ Thomas G. Dundon

Date: November 15, 2017 DDFS LLC By:   DDFS Partnership, LP,   its Sole Member
By:   Dundon Management company, LLC,   its General Partner By:  

/s/ Thomas G. Dundon

Name:   Thomas G. Dundon Title:   President Date: November 15, 2017

[Signature page to Settlement Agreement and Release]